Citation Nr: 0804663	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  07-26 578	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
arteriosclerotic coronary artery disease, status post 
angioplasty and coronary artery bypass graft.

(The issue of whether there was clear and unmistakable error 
(CUE) in an August 2001 decision of the Board of Veterans' 
Appeals for failing to assign an effective date earlier than 
May 15, 1998, for a 70 percent staged rating and for failing 
to assign an effective date earlier than August 20, 1998, for 
a 100 percent schedular rating for post-traumatic stress 
disorder (PTSD), will be addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In August 2001, the Board granted the veteran's claim for 
service connection for heart disease, but only to the degree 
that it was aggravated by his service-connected PTSD.  In 
other words, it was determined that his PTSD did not cause 
but merely aggravated his heart disease.  The RO effectuated 
that decision by assigning a 10 percent rating based on the 
level of aggravation of heart disease from PTSD.  See C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation). 

The veteran filed an administrative appeal contesting the 10 
percent rating for his heart disease.  In a November 2002 
decision, the Board denied his claim - in part, based on a 
medical opinion indicating it is more likely than not that 
90% of the disability caused by the veteran's cardiac 
condition would be present even in the absence of any 
aggravating factors related to stress - i.e., PTSD.  In other 
words, only 10% of his heart condition is due to his PTSD, 
hence, the 10% rating.

The veteran has recently filed another claim for a higher 
rating for his heart condition.  In connection with his 
claim, he had a VA examination in June 2006 to determine the 
severity of his heart condition.  Unfortunately, the report 
of that examination is inadequate for rating purposes since 
it makes no attempt to quantify the degree of additional 
impairment to the veteran's heart resulting from his PTSD.  
While medical evidence at the time of the Board's prior 
decision in November 2002 found that 90% of the disability 
caused by his cardiac condition would be present even in the 
absence of any aggravating factors related to stress, i.e., 
the PTSD, this may have changed since then.  A VA examination 
is therefore needed to address this issue.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

The June 2006 VA examination report is also inadequate in 
that it does not address all of the relevant rating criteria 
under Diagnostic Code (DC) 7005.  This code provides a 100 
percent rating when there is documented coronary artery 
disease resulting in chronic congestive heart failure; or 
workload of 3 METs or fewer results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005 (2007).  Since the June 
2006 examination report does not address whether there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent, another VA examination is needed.  See 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist).  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
cardiology examination to determine the 
current severity of his service-connected 
heart disease, and then attempt to 
quantify the degree of additional 
impairment resulting from any aggravation 
from his service-connected PTSD.  In 
doing so, conduct an exercise test to 
determine the level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops.  Also comment on whether the 
veteran experiences a left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent.  If exercise 
testing cannot be done for medical 
reasons, provide an estimate of the level 
of activity (expressed in METs and 
supported by specific examples) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  Again, 
if possible, please attempt to quantify 
the degree of additional impairment to 
the veteran's service-connected heart 
condition resulting from any aggravation 
by his PTSD.  Discuss the rationale of 
all opinions and conclusions expressed.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



